DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/CN2016/081808 filed March 12, 2016.

Status of Claims
Claims 1-23, filed November 9, 2018, are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the layer of the mask body and the first and second tabs integrally extending therefrom, comprise multiple sublayers.”, ln 1-2 first the limitation “layer of the mask body” lacks antecedent basis because it has not previously been introduced. It is unclear whether “layer of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begum (U.S. Pub. No. 2004/0074498).
Regarding Claim 1, Begum discloses a respirator comprising: a cup-shaped, molded mask body (12; Fig. 1; ¶¶ 0025-0026) that comprises a rearward open end with a perimeter (A, Fig. A annotated below); a first integral nose pad (B, Fig. A annotated below) that is provided by 

    PNG
    media_image1.png
    387
    394
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3 of Begum.
Regarding Claim 2, Begum discloses the respirator wherein the layer of the mask body from which the first and second tabs integrally extend is chosen from an inner cover layer. (¶¶ 0025-0026, 0029-0030).
Regarding Claim 4, Begum discloses the respirator wherein the at least one layer of the mask body from which the first and second tabs integrally extend, comprise multiple sublayers (A-E, Fig. B annotated below)

    PNG
    media_image2.png
    457
    278
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 7 of Begum.
Regarding Claim 6, Begum discloses the respirator wherein the first and second tabs each comprise at least one functional layer (35, 45; Fig. 7; ¶ 0030) that is disposed on, and attached to, a major surface of the tab (A, Fig. C annotated below). 

    PNG
    media_image3.png
    215
    148
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 7 of Begum.

Regarding Claim 7, Begum discloses the respirator wherein the functional layer is chosen from an occluding layer [35; Fig. 7; ¶ 0029; Examiner notes: Begum discloses one of the functional layer as the outer layer (35; Fig. 7) of first and second tabs as covering (i.e. occluding) a wearer's eyes for use during dozing or napping]. or a cushioning layer [45; Fig. 7; ¶ 0030; Examiner notes: Begum discloses one of the functional layer as gel pack (45; Fig. 7; ¶ 0030) that can cushion the wearer’s eye during a nap.] .
Regarding Claim 8, Begum discloses the respirator wherein the functional layer is disposed only on the first and second tabs with no portion of the cup-shaped, molded mask body having the functional layer disposed thereon [¶¶ 0029-0030; Fig. 3, 5, 7; Examiner notes: Begum discloses the functional layer (35 or 45; Fig. 7) as only be disposed respectively on the first and second tabs.].
Regarding Claim 20, Begum discloses the respirator wherein the respirator comprises a harness (18; Fig. 1) that comprises at least one elastic strap (20; Fig. 1; ¶ 0026) and that allows the respirator to be mounted and retained on the head of a wearer (¶ 0026; Fig. 5).

Claims 1-3, 6-7, 9, 11-14, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matich (U.S. Pub. No. 2007/0050883).
Regarding Claim 1, Matich discloses a respirator that comprises: a cup-shaped, molded mask body (16, 20, 22; Fig. 1B-2D; ¶¶ 0074-0084) that comprises a rearward open end with a perimeter (A Fig. D annotated below); a first integral nose pad (B, Fig. D annotated below) that is provided by a first inwardly-folded tab (30; Fig. 2A-2D) that is an integral extension of at least one layer of the mask body (¶ 0074; Fig. 2A-2D) and that extends inwardly from a first upper section (C, Fig. D annotated below) of the perimeter of the mask body; a second integral nose pad (D, Fig. D annotated below) that is provided by a second inwardly-folded tab (30; Fig. 2A-2D) that is an integral extension of the at least one layer of the mask body (¶ 0074; Fig. 2A-2D) and 

    PNG
    media_image4.png
    395
    494
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 2A of Matich.
Regarding Claim 2, Matich discloses the respirator wherein the layer of the mask body from which the first and second tabs integrally extend is chosen from an inner cover layer (H Fig. C annotated above; ¶ 0074).
Regarding Claim 3, Matich discloses the respirator wherein the layer of the mask body from which the first and second tabs integrally extend is a shaping layer [62; Fig. 5A-5B; ¶ 0089; Examiner notes: Matich discloses the inner most layer (“rear layer” 62; Fig. 5A-5B) as the layer the first and second tabs integrally extend from (Fig. 2A-2D; ¶ 0074). Further Matich depicts the 
Regarding Claim 6, Matich discloses the respirator wherein the first and second tabs each comprise at least one functional layer (12, 34, 35, 36; Fig. 2B-2D; ¶¶ 0075-0084) that is disposed on, and attached to, a major surface of the tab. (at B and at D, Fig. D annotated above; Fig. 2B-2D; ¶¶ 0075-0084).
Regarding Claim 7, Matich discloses the respirator wherein the functional layer is chosen from a non-slip layer [36; Fig. 2B-2D; ¶¶ 0075-0084; Examiner notes: Matich discloses the functional layer as an adhesive layer (i.e. non-slip) to create a seal.].
Regarding Claim 9, Matich discloses the respirator wherein the functional layer is disposed on the first and second tabs (at A and at B, Fig. E annotated below) and is also disposed in a stripe (C, Fig. E annotated below) along an upper portion (D, Fig. E annotated below) of the mask body, and wherein the functional layer of the mask body, the functional layer of the first tab, and the functional layer of the second tab, are all integral portions of the functional layer (Fig. 2B-2D; ¶¶ 0075-0084).

    PNG
    media_image5.png
    344
    401
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 2B of Matich.
Regarding Claim 11, Matich discloses the respirator wherein the respirator comprises a face seal (12, 34, 36; Fig. 2B-2D, 3C) that is comprised of a face seal material (34; Fig. 2B, 3C; ¶¶ 0077-0078) and that is connected to the perimeter of the mask body (Fig. 2B-2D) and extends inwardly from the perimeter of the mask body to terminate at an inner edge (A, Fig. F annotated below) of the face seal.

    PNG
    media_image6.png
    364
    379
    media_image6.png
    Greyscale

Figure F, Adapted from Figure 2C of Matich.
Regarding Claim 12, Matich discloses the respirator wherein the respirator wherein the first and second tabs each comprise at least one functional layer (B, Fig. F annotated above) that is disposed on a major surface of the tab (C, Fig. F annotated above) and wherein the functional layer of the first and second tabs is comprised of the face seal material (Fig. 2C, 3C; ¶¶ 0075-0078).
Regarding Claim 13, Matich discloses the respirator wherein the entirety of each of the first and second tabs is positioned forwardly of the face seal [Fig. 2B-2D; ¶¶ 0075-0084; Examiner notes: The term “forwardly” is a directional term and the claim has not established a 
Regarding Claim 14, Matich discloses the respirator wherein the respirator wherein the first and second tabs respectively press rearward (Examiner notes: The term “rearward” is a directional term and the previous interpretation for this Office Action in maintained. Thus, rearward is towards the user) against first and second sections (D, Fig. F annotated above) of the face seal so as to each cause the formation of first and second rearward bulges in the face seal (¶¶ 0077-0085; Examiner notes: Matich discloses the face seal material as “weakly elastic” and “weakly deformable”. Therefore, when the first and second tabs respectively press rearward against first and second sections the face seal material will not readily compress and will result in first and second rearward bulges in the face seal). 
Regarding Claim 20, Matich discloses the respirator wherein the respirator comprises a harness (28; Fig. 2A) that comprises at least one elastic strap (¶ 0074) and that allows the respirator to be mounted and retained on the head of a wearer (¶ 0074).
Regarding Claim 21, Matich discloses the respirator wherein the mask body does not comprise any deformable nose clips and does not comprise any foam nose pads (Fig. 2A-2D; 7B).

Claims 1-2, 4-6, 10, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. (JP2009011709A; hereinafter: “Kojima”, machine translation relied upon herein.).
Regarding Claim 1, Kojima discloses a respirator comprising a cup-shaped, molded mask body (2; Fig. 1-8; ¶¶ 0014-0020) that comprises a rearward open end with a perimeter (A, Fig. G annotated below); a first integral nose pad (B, Fig. G annotated below) that is provided by a first inwardly-folded tab (14; Fig. 1-8) that is an integral extension of at least one layer of the mask 

    PNG
    media_image7.png
    523
    796
    media_image7.png
    Greyscale

Figure G, Adapted from Figure 4 of Kojima.
Regarding Claim 2, Kojima discloses the respirator wherein the layer of the mask body from which the first and second tabs integrally extend from an inner cover layer (¶¶ 0018-0021; Fig. 1-8).
Regarding Claim 4, Kojima discloses the respirator wherein the layer of the mask body and the first and second tabs integrally extending therefrom, comprise multiple sublayers (¶ 0015). 
Regarding Claim 5, Kojima discloses the respirator wherein the first and second tabs are each molded to comprise a rearwardly convex portion (A, Fig. H annotated below) of the first and second integral nose pads (¶¶ 0014-0015, 0018-0020).

    PNG
    media_image8.png
    213
    195
    media_image8.png
    Greyscale

Figure H, Adapted from Figure 7 of Kojima.
Regarding Claim 6, Kojima discloses the respirator wherein the first and second tabs each comprise at least one functional layer (“an inner sheet material”; ¶ 0015) that is disposed on, and attached to, a major surface of the tab (at B and at D, Fig. G annotated above; Fig. 1-8; ¶¶ 0014-0020).
Regarding Claim 10, Kojima discloses the respirator wherein the first and second tabs and the functional layers thereof, are each molded to comprise a rearwardly convex portion (A, Fig. H annotated above) of the first and second integral nose pads (¶¶ 0014, 0018-0020).

Regarding Claim 23, Kojima discloses a method of making a filtering face-piece respirator comprising a cup-shaped, molded mask body (2; Fig. 1-8; ¶¶ 0014-0020), the method comprising: molding a portion of at least one porous, fibrous sheet (¶¶ 0015, 0017) to comprise at least one layer of a mask body (2, 5; Fig. 1-8), the molded portion of the sheet having a bulbous, cup-shape portion bounded by a perimeter (A, Fig. G annotated above; ¶¶ 0014-0020); cutting the sheet to have first and second tabs that integrally extend outwardly from first and second sections of the perimeter of the molded portion of the sheet (¶¶  0015-0017); and, folding the first and second tabs inwardly to respectively provide at least one layer of first and second integral nose-pads of the respirator (¶¶ 0014-0015, 0018-0020), wherein the first and second integral nose pads are respectively positioned on first and second sides (at B and at D, Fig. G annotated above, respectively) of a vertical bisector (F, Fig. G annotated above) of the mask body with a gap (G, Fig. G annotated above) therebetween.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Begum as applied to claim 1 above, and further in view of Fernandes (U.S. Pub. No. 2003/0154984).
Regarding Claim 15, Begum discloses the respirator of claim 1 having the vertical bisector, shown above. 
Begum does not specifically disclose the respirator wherein the mask body comprises a folding line that is aligned with the vertical bisector of the mask body and that, when the respirator is not being worn, allows the mask body to be laterally compressed so that first and second lateral edges of the mask body are brought into proximity to each other.
Fernandes teaches a breathing mask comprising a mask body (1, 4, 5, 6, 7; Fig. 1-5) having a folding line (A, Fig. I annotated below) that is aligned with a vertical bisector (“vertical axis”; ¶ 0033) of the mask body and that, when the respirator is not being worn, allows the mask body to be laterally compressed so that first and second lateral edges (B, Fig. I, annotated below) of the mask body are brought into proximity to each other (¶¶ 0005, 0012 0035-0036, 0045-0049) for the purpose of allowing the mask to be conveniently be folded up and slipped into a pocket between uses (¶¶ 0005, 0012 0035-0036).

    PNG
    media_image9.png
    487
    540
    media_image9.png
    Greyscale

Figure I, Adapted from Figure 2.

Regarding Claim 16, the modified device of Begum discloses the respirator of claim 15, shown above. 
The modified device of Begum does not specifically disclose the respirator wherein the mask body comprises an exhalation valve that is a 30laterally-offset valve no portion of which is intersected by the vertical bisector of the mask body.
Fernandes teaches the breathing mask wherein the mask body (1, 4, 5, 6, 7; Fig. 1-5) comprises an exhalation valve (31; Fig. 1-3B) that is a 30laterally-offset valve no portion of which is intersected by the vertical bisector of the mask body (Fig. 1-2; ¶¶ 0004, 0038) for the purpose of reducing build-up of moist air under the mask (¶ 0038). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Begum to include the exhalation valve that is a 30laterally-offset valve no portion of which is intersected by the vertical bisector of the mask body as taught by Fernandes for the purpose of reducing build-up of moist air under the mask (See Fernandes: ¶ 0038).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matich as applied to claim 1 above, and further in view of Chen et al. (U.S. Pub. No. 2017/0311660; hereinafter: “Chen”).
Regarding Claim 17, Matich discloses the respirator wherein the layer of the mask body from which the first and second tabs integrally extend is a shaping layer [62; Fig. 5A-5B; ¶ 0089; Examiner notes: Matich discloses the inner most layer (“rear layer” 62; Fig. 5A-5B) as the layer the first and second tabs integrally extend from (Fig. 2A-2D; ¶ 0074). Further Matich depicts the rear layer as having the cup-shaped.] and wherein the mask body comprises, in order from the front of the mask body the shaping layer and the face seal (Fig. 2A-2D).
Matich does not specifically disclose the respirator wherein the mask body comprises, in order from the front of the mask body, a reinforcing netting layer, a filter layer, the shaping layer, and the face seal.
Chen teaches a flat-fold respirator comprising a mask body (12, 400; Fig. 1-4) comprising, in order from the front of the mask body, a reinforcing netting layer (404; Fig. 4), a filter layer (408; Fig. 4), and a shaping layer (406; Fig. 4; ¶¶ 0087-0088, 0090-0097) for the purpose of providing a smooth surface for contacting the wearer's face and providing splash fluid protection (¶ 0093).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respirator of Matich to include the mask body comprising, in order from the front of the mask body, the reinforcing netting layer, the filter layer, the shaping layer, and the face seal as taught by Chen for the purpose of providing a smooth surface for contacting the wearer's face and providing splash fluid protection (See Chen: ¶ 0093).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matich in view of Chen as applied to claim 17 above, and further in view of Noh et al. (U.S. Pub. No. 2014/0190492; hereinafter: “Noh”).
Regarding Claim 18, the modified device of Matich discloses the respirator, shown above. 

Noh teaches a filtering face-piece respirator (10; Fig. 1-4) comprising a face seal (60; Fig. 1-4) having at least one water-vapor-breathable layer that is also liquid-water-repellent (¶¶ 0031-0034) for the purpose of transporting water vapor away from the skin at a rate sufficient to maintain the skin in a satisfactorily dry condition and allowing sweat to collect between the face seal and the skin in an unacceptable manner (¶ 0031).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Matich to include the face seal comprises the water-vapor-breathable layer that is also liquid-water-repellent as taught by Noh for the purpose of transporting water vapor away from the skin at a rate sufficient to maintain the skin in a satisfactorily dry condition and allowing sweat to collect between the face seal and the skin in an unacceptable manner (¶ 0031).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matich as applied to claim 1 above, and further in view of Choi et al. (U.S. Pub. No. 2012/0017911; hereinafter: “Choi”).
Regarding Claim 19, Matich discloses the respirator wherein the layer of the mask body from which the first and second tabs integrally extend is a shaping layer [62; Fig. 5A-5B; ¶ 0089; Examiner notes: Matich discloses the inner most layer (“rear layer” 62; Fig. 5A-5B) as the layer the first and second tabs integrally extend from (Fig. 2A-2D; ¶ 0074). Further Matich depicts the rear layer as having the cup-shaped.] and wherein the mask body comprises, in order from the front of the mask body the shaping layer and the face seal (Fig. 2A-2D).
Matich does not specifically disclose the respirator wherein the mask body comprises, in order from the front of the mask body, a filter layer, a reinforcing netting layer, the shaping layer and the face seal.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respirator of Matich to include the mask body comprising, in order from the front of the mask body, the filter layer, the reinforcing netting layer, the shaping layer and the face seal as taught by Choi for the purpose of providing protect to the filter layer and to preclude fibers in the filter layer from coming loose from the mask body (See Choi: ¶ 0042).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over HDX N95 Respirator Mask 3-Pack (https://web.archive.org/web/20150711034710/https://www.homedepot.com/p/HDX-N95-Disposable-Respirator-Valve-Blister-3-Pack-H950V/205337154; available July 11, 2015; hereinafter: “HDX”) in view of Begum (U.S. Pub. No. 2004/0074498).
Regarding 22, HDX discloses a kit comprising three respirators (A, Fig. E annotated below), wherein the respirators are packaged together in a container (B, Fig. E annotated below), with the mask body of each respirator in a cup-shaped configuration (C, Fig. E annotated below), and not in a flat-folded configuration.

    PNG
    media_image10.png
    686
    568
    media_image10.png
    Greyscale

Figure J, Adapted from Pg. 1 of HDX.
HDX does not specifically disclose the three respirators comprising the respirator of claim 1. 
Begum teaches a respirator comprising: a cup-shaped, molded mask body (12; Fig. 1; ¶¶ 0025-0026) that comprises a rearward open end with a perimeter (A, Fig. A annotated above); a first integral nose pad (B, Fig. A annotated above) that is provided by a first inwardly-folded tab (36; Fig. 3, 5, 7) that is an integral extension of at least one layer of the mask body (¶¶ 0029-0030; Fig. 3, 5, 7) and that extends inwardly from a first upper section of the perimeter of the mask body (C, Fig. A annotated above); a second integral nose pad (D, Fig. A annotated above) that is provided by a second inwardly-folded tab (36; Fig. 3, 5, 7) that is an integral extension of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the three respirators of HDX to the respirator of claim 1 as taught by Begum for the purpose of providing the first and second inwardly-folded tab (i.e. eye flaps) that provide a pocket (See Begum: 39; Fig. 7) for a gel pack (See Begum: 45; Fig. 7) may be heated or cooled to provide headache relief (See Begum: ¶ 0029-0030).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duffy (U.S. Pub. No. 2015/0059774) discloses a method of making a filtering respirator comprising molding, cutting, and folding (Fig. 12-13; ¶¶ 0075-0081), which has not yet been claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELLIOT S RUDDIE/Examiner, Art Unit 3785